



COURT OF APPEAL FOR ONTARIO

CITATION:
Caja Paraguay de Jubilaciones y Pensiones del
Personal de Itaipu Binacional v. Obregon
, 2019 ONCA 803

DATE: 20191004

DOCKET: C67055

Rouleau, Trotter and Harvison
    Young JJ.A.

BETWEEN

Caja Paraguay de
    Jubilaciones y Pensiones
del Personal de Itaipu Binacional

Plaintiff (Respondent)

- and -

Eduardo Garcia Obregon a.k.a.
    Eduardo Garcia a.k.a. Eddie
Obregon, Claudia Patricia Garcia a.k.a. Patricia Garcia a.k.a.
Claudia Patricia De Garcia a.k.a. Claudia Santisteban, Ligia
Ponciano, Managed (Portfolio), Corp., Genesis (La), Corp.
(Ontario Corporation Number 1653094), Genesis (La), Corp.
(Alberta
Corporate Access Number 2013145921), FC Int, Corp., First
Canadian Int, Corp., Union Securities Limited, Scott Colwell,
Marty Hibbs, Hibbs Enterprises Ltd., Columbus Capital
Corporation,
Antonio Duscio,
Leanne Duscio, Leanne Duscio
Carrying On Business As The Queen St. Conservatory, Catan Canada
Inc., Vijay Paul, Greg Baker, Bradley F. Breen, Lou Maraj,
2138003 Ontario Inc., Mackie Research Capital Corporation,
First Canadian Capital Markets Ltd., First Canadian Capital
Corp., FC Financial Private Wealth Group Inc., Jason C.
Monaco, Daniel Boase, Paolo Abate, Nikolaos Stylianos
Tsimidis, Genesis Land Development Corporation, Limited
Partnership Land Pool (2007), and GP LPLP 2007 Inc.

Defendants (
Appellant
)

Antonio Duscio, in person

Fredrick Schumann,

duty counsel for the appellant,

John De Vellis, for the plaintiff (respondent)

Andrew Hotke,

for
    the Crown

Heard: October 1, 2019

On appeal from the sentence imposed on March
    5, 2019 by Justice S.F. Dunphy of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

Duty counsel on behalf of the appellant argues
    that the one-year sentence for civil contempt was excessive. He argues that the
    transcript shows that the sentencing judge was inflamed by the appellants
    failure to comply with his order freezing his assets and requiring disclosure.
    He also argues that the sentence was purely punitive with coercion playing
    virtually no role.

[2]

Finally, he argues that the sentence is out of
    line with sentences imposed in other civil contempt cases.

[3]

We disagree.

[4]

Sentencing in civil contempt cases is highly
    fact specific and give rise to discretionary decisions. In this case, the
    appellant was given ample opportunity to purge his contempt and had not made
    substantial effort in this regard. In fact, during the contempt proceedings, he
    has attempted to deceive the court. The findings of the sentencing judge in
    that regard have not been appealed. Nor have the sentencing judges findings
    that the contempt was brazen, deliberate and among the worst the judge has ever
    seen. The appellant was found to have perpetrated a $7 million civil fraud.
    Nothing has been recovered despite the lengthy delay given by the judge before
    imposing sentence. As noted by the plaintiff, the only disclosures made were of
    assets that had already been identified by the plaintiff and were either now
    out of reach or could not be located.

[5]

While we agree that some of the sentencing
    judges comments during the proceedings could be viewed as intemperate, we are
    not satisfied that they led him to impose an inappropriate sentence.

[6]

Although the one-year sentence is long, we do
    not consider it excessive in the circumstances.

[7]

The appeal is dismissed.


